                            2:20-cr-20035-MMM-EIL # 8    Page 1 of 5
                                                                                                 E-FILED
                                                                    Monday, 20 April, 2020 11:05:54 AM
                                                                         Clerk, U.S. District Court, ILCD
                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )      Case No. 20-MJ-7060
                                                  )
DOUGLAS O. MYNATT,                                )
                                                  )
               Defendant.                         )

            CONSENT MOTION TO EXTEND TIME TO SEEK INDICTMENT
                      UNDER THE SPEEDY TRIAL ACT

       The United States of America, by John C. Milhiser, United States Attorney for the

Central District of Illinois, and Assistant United States Attorney Elly M. Peirson, and for

the reasons stated herein, hereby requests that this Court extend the time for the United

States to seek an indictment or file an information in this matter.

       1. On or between January 11 through January 24, 2020, defendant Douglas O.

Mynatt allegedly engaged in child pornography trafficking offenses. According to the

affidavit in support of the criminal complaint, Mynatt used a social media platform to

trade child pornography images with other individuals using the Internet. The United

States filed a complaint on April 3, 2020, charging the defendant with child pornography

trafficking offenses in violation of Title 18, United States Code, Section 2252A et seq. R. 1.

The government moved orally for detention and Mynatt waived his preliminary and

detention hearing on April 3, 2020. D.E. 4/3/2020.

       2.      Ordinarily, the United States has 30 days after filing a complaint to seek an

indictment or file an information. 18 U.S.C. § 3161(b). The Court may, however, extend
                        2:20-cr-20035-MMM-EIL # 8       Page 2 of 5


the deadline, and exclude the extended time from any Speedy Trial calculation. E.g.,

United States v. Anglin, 470 F. App’x 511, 513 (7th Cir. 2012). The thirtieth day following

the Mynatt’s arrest, and therefore the date by which an information and indictment must

be filed, is May 3, 2020.

       3.     Counsel for the government, with the agreement of counsel for the

defendant, seeks a 60-day extension of the time period to obtain an indictment,

understanding that an extension would be mutually beneficial to the parties and to the

public.

       4.     An extension is necessary to stem the spread of COVID-19. On March 18,

2020, this Court issued Amended General Order 20-01, See generally In re: COVID-19

Public Emergency, General Order 20-01 (C.D.IL. Mar. 18, 2020)(amending General Order 20-

01 entered on March 13, 2020). This order was imposed based on both (1) the Illinois

Governor’s declaration of a public-health emergency in response to the spread of COVID-

19, as well as (2) the Centers for Disease Control’s advice regarding reducing the

possibility of exposure to the virus and slowing the spread of the disease. Id. The order

included a finding that, “the time period of any continuance entered from the date of this

Order through May 18, 2020, as a result of this Order shall be excluded under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A).” Id. at 2.

       5.     Grand Jury proceedings were addressed in a subsequent Order, entered by

the Court on April 1, 2020. Order No. 20-mc-4009. The Court directed that Grand Jury

proceedings be delayed and that during this indeterminate period of delay, “the

respective Grand Juries are not in session as the term is used in § 3164(b).” Id.


                                               2
                       2:20-cr-20035-MMM-EIL # 8         Page 3 of 5


       6.     The Speedy Trial Act automatically provides for an additional 30 days to

seek an indictment “in a district in which no grand jury has been in session during such

thirty-day period.” 18 U.S.C. § 3161(b). Based on the April 1, 2020 Order, this provision

is operative as grand juries are not in session in our District. Order No. 20-MC-4009. In

such circumstances, the act provides for a 60-day clock, thereby extending in this case the

date for the government to seek an indictment from May 3, 2020 until June 3, 2020.

       7.     The Speedy Trial Act also excludes from “the time within which an

information or an indictment must be filed, or in computing the time within which the

trial of any such offense must commence,” any period of delay based on a continuance

granted by any judicial official based on “findings that the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial.”

18 U.S.C. § 3161(h) & (h)(7)(A). The court must set forth “in the record of the case” its

reasons supporting such a finding, after considering the factors identified in the statute,

among others. Id., § 3161(h)(7)(A) & (B).

       8.     Accordingly, to provide notice, to eliminate the risk of dismissal under the

Speedy Trial Act, and to comply with the statute, this Court’s General Order, and public-

health requirements, the United States respectfully requests that this Court (1) grant this

motion; (2) find that the ends of justice require the Court to extend the time period for

which an indictment must be filed, and (4) exclude the period of time between the date

on which Mynatt was arrested and the date on which this Court first permits grand juries

in the Central District of Illinois to resume meeting.




                                             3
                      2:20-cr-20035-MMM-EIL # 8        Page 4 of 5


      9.     Undersigned counsel has consulted with defense counsel, Elisabeth R.

Pollock, who has conveyed that (1) she has consulted with her client, defendant Douglas

O. Mynatt about the instant motion, and (2) Mynatt consents to a 60-day extension and

waives his rights under the Speedy Trial Act.

      For the reasons stated herein, the United States requests that this Court extend the

time to file formal charging documents to June 2, 2020, and exclude the time from April

3, 2020, through June 2, 2020, from any Speedy Trial calculation.

                                         Respectfully submitted,

                                         JOHN C. MILHISER
                                         United States Attorney

                                         S/ELLY M. PEIRSON
                                          Assistant United States Attorney
                                         IL Bar No. 6298075
                                         201 S. Vine Street, Suite 226
                                         Urbana, Illinois 61802
                                         Telephone: (217) 373-5875
                                         elly.peirson@usdoj.gov




                                            4
                       2:20-cr-20035-MMM-EIL # 8         Page 5 of 5


                              CERTIFICATE OF SERVICE


       I hereby certify that on April 20, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to the attorney of record.


                                          S/ELLY M. PEIRSON
                                          Elly M. Peirson, IL Bar No. 6298075
                                          Assistant United States Attorney
                                          201 S. Vine Street, Suite 226
                                          Urbana, Illinois 61802
                                          Telephone: (217) 373-5875
                                          elly.peirson@usdoj.gov




                                             5
